SHIVERS, Judge.
Appellant Ricks originally brought an appeal to this court of the trial court’s denial without hearing of his motion for post-conviction relief. We found the motion to state a legally sufficient ground for relief in that it appeared appellant’s plea may have been based upon a failure of communication or a misunderstanding of the facts. We therefore remanded the case to the trial court with instructions to supplement its order with portions of the record pertinent to the plea and with the colloquy surrounding the court’s acceptance of the plea. Ricks v. State, 478 So.2d 869 (Fla. 1st DCA 1985). After receiving such supplementation, we agree with the trial court that appellant’s motion was without merit, and affirm the order denying the motion.
WENTWORTH and WIGGINTON, JJ., concur.